Appeal from an order granting petitioner leave to remove her father’s body from the plot in which it rests in Salem Fields Cemetery of Temple Emanu-El to another plot in the same cemetery. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The deceased died and was buried in November, 1903. The petitioner married Edgar Guggenheim in 1924. In 1926 said Guggenheim purchased the plot to which the deceased’s remains are now sought to be removed. Edgar Guggenheim died in 1928, and the petitioner has had control of the plot since then. In our opinion, the petitioner, having waited until this time, when her mother, by reason of her mental con*654dition, is unable to express her desire, should not be permitted to remove the remains of one interred over thirty years ago. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.